department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number se t eo ra t tax_exempt_and_government_entities_division number release date date date uil legend l corporation date a date b dear this is in response to your letter requesting an extension for an additional five years under sec_4943 of the internal_revenue_code for disposing of certain excess_business_holdings facts you are a non-profit corporation recognized as exempt from federal_income_tax under sec_501 of the code and classified as a private_foundation under sec_509 you were founded by l contributor and is a disqualified_person with respect to you under sec_4946 of the code l and his wife serve as your board_of directors l has been your sole l donated to you shares of corporation the shares of which are traded on the new york stock exchange because l owned more than percent of corporation’s shares the shares of corporation you own constituted excess_business_holdings to you under sec_4943 of the code during the initia five-year period for disposing of excess_business_holdings under sec_4943 of the code which ended on date a your plan for disposing of your corporation shares was to hold the shares until the trading volume accommodated sales of large blocks of stock and the true value of the stock could be fully realized or close to fully realized however you state that due to securities law requirements limiting the number of shares that could be sold the thin trading volume and the stock price lagging for a longer than expected period you were unable to sell any shares until the fourth quarter of the fifth year except at a price substantially below corporation's fair_market_value you also concluded that any meaningful sale would be impossible without having a significant negative impact on the value of the shares because of the inherent problems and risks in selling large blocks of stock thus the sale of a large block of shares could have reduced significantly the price of the shares sold as well as the future value of the shares you retained you also state that a further impediment to your sale of corporation shares was corporation’s own stock trading policy the officers and directors of corporation adopted an informal plan which was subsequently formalized to ensure that stock transactions by officers and directors including l and his wife involving corporation shares would not violate securities laws by the end of the fifth year due to an improvement in earnings and the payment of a dividend both the market price of corporation shares and its trading volume increased significantly nevertheless this policy effectively precluded you from selling your corporation shares prior to date a the end of the initial five-year period for disposing of excess_business_holdings under sec_4943 of the code you submitted a request to the internal_revenue_service for an extension of five years to complete the required disposition of your corporation shares in this request you explained the difficulties you encountered as described above in disposing of your corporation shares prior to that date you also described your new plan to dispose_of all your corporation shares within an additional five-year period you submitted the new plan to your state's attorney_general in a written response the attorney_general stated that he approved the plan under your new plan beginning in the sixth year you intend to sell corporation shares in smaller blocks and then ultimately in larger blocks in addition you entered into a sales plan with a major investment banking firm to sell large amounts of corporation shares you estimate that under this plan it will take approximately five years to sell all of your corporation shares ruling requested under sec_4943 of the code the period during which you may dispose_of your corporation shares is extended an additional five years until date b law sec_4943 of the code imposes excise_taxes on the excess_business_holdings of any private_foundation in a business_enterprise under sec_4943 of the code provides that excess_business_holdings are the amount of stock in a corporation a private_foundation owns that exceeds its permitted holdings permitted holdings are percent of the corporation's voting_stock less the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code provides that if there is a change in the holdings of stock in a corporation other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in the corporation the excess_business_holdings are treated as being owned by disqualified persons for five years from the date of the change sec_4943 of the code provides that the irs may extend for an additional five years the initial five-year period for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if a the foundation establishes that i holdings during the initial five-year period and ii disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings it made diligent efforts to dispose_of such b before the close of the initial five-year period i the private_foundation submits to the internal_revenue_service a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the internal_revenue_service any response the private_foundation received during the five-year period and c the internal_revenue_service determines that such plan can reasonably be expected to be carried out before the close of the extension period analysis you received the donation of a large number of corporation shares from l one of your directors l is a disqualified_person with respect to you under sec_4946 of the code because l owned more than percent of corporation’s shares the shares of corporation you own constituted excess_business_holdings under sec_4943 therefore you were required under sec_4943 to dispose_of all of these shares during an initial five-year period ending on date a during this period you made diligent efforts to dispose_of these shares however due to securities law requirements limiting the number of shares that could be sold the thin trading volume the stock price lagging for a longer than expected period and_corporation’s own trading policy limiting sales of its stock by officers and directors you were unable to dispose_of all your shares except at a price substantially below corporation's fair_market_value before the end of the initial five-year period you submitted a request to the internal_revenue_service under sec_4943 of the code for an additional five-year period within which to dispose_of your corporation shares in your request you described your plan for disposing of all your shares within an additional five-year period you also submitted the plan to the attorney_general of your state who approved this plan based on the information submitted we have determined that your plan to dispose_of all of your corporation shares within an additional five-year period can reasonably be expected to be carried out therefore we conclude that you meet the requirements under sec_4943 of the code for an extension of five years to dispose_of all of your corporation shares ruling under sec_4943 of the code the period during which you may dispose_of your corporation shares is extended an additional five years until date b this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely steven b grodnitzky manager exempt_organizations technical group enclosure notice
